Title: To George Washington from Brigadier General Edward Hand, 17 December 1778
From: Hand, Edward
To: Washington, George


  
    Sir
    Minisink [N.Y.] 17th Decr 1778
  
Since my arrival here which has been much retarded by deep Snows, heavy Rains and consequently high Waters I have been honoured by the receipt of your Excellencies favour of the 26th Ultimo.
  I cant find that Count Polaskies Horse can be accomodated so near this place as to be able to afford any assistance—the Forage they have already consumed has distressed the Settlement—indeed the Country is too rough for Horse to act to advantage. the Count has made application to Col. Hooper D.Q.M.G. at Easton for Quarters for the  
    
    
    
    Horse who says he must send them 40 Miles beyond Easton, if that be the case I beleive I must call on the Garman Regt which Genl Clinton tells me lies at Easton subject to my Orders.
The Count has rightly informed your Excellency as to Coles Fort, Pienpack the Sittlement of the greatest consequence in its Vicinity being in a great Measure distroyed—yet there are some Fortified Houses above Coles Fort where I intend to place a few Foot. I beleive I shant be able to make a General Dispotition of the Troops in this Quarter untill Count Polaskies Departure it will take me that time to gain a sufficient Knowledge of the Country.
If your Excellency approves and the Intelligence I receive from the Susquehanna be favourable, I wish to join Col. Hartly at Wioming (which is no more than Seventy Miles from this place by a good Road,) and attempt the reduction of the Indian and Tory Settlements remaining on the East Branch of Susquehannah and Delaware—I have given directions to Colonel Courtland to prepare for such an Event, Genl Clinton has at my request Ordered 300 pair of Snow Shoes to be made at Albany—& I have written to Colonel Hartly at Sunsbury and Col. Butler at Wioming for their Advice and Information in several Matters respecting that Country.
As it will be impossible to travel on Snow Shoes without Mockasons, I must request Your Excellencys leave to have som pairs made of Neats Leather—Provision &ca may be carried on Sleighs to Wioming from thence some Pack Horses will be wanted, therefore Pack Saddles (easily made in the common mode) must be immediately procured, an Active Q.M. & Commisary should be appointed for the Expedition, I shall also be under the necessity of troubling your Excelly for an Order for soom Boxes of spare Amunition, an additional supply of Blanketts, Shoes, & Stockgs and a number of warm Mitts & Caps if to be had.
Tho Horses will be Hurt by travelling in the Woods at this Season of the Year, they will never theless live & perform a journey—Every Indian Village you pass thro affords good Pasturage the Horses Scrape the Snow from off the Grass which remains Green throughout the Winter—the Indian Traders in Pease always traveled from Fort Pitt to the Indian Towns in January and February.
I beg to know your Excellencies Sentiments on the Subject of this Letter By return of the Express as the Season will not admit of Delay. I am Sir with much respect Your Excellys most Obedt Humble Servant

  Edwd Hand

